This is a controversy without action, under an agreed statement of facts. The judgment of the court below is as follows:
"This cause coming on to be heard and being heard before the undersigned judge of the Superior Court holding by exchange courts of the Tenth Judicial District, presiding at the November Term, 1937, of the Superior Court of Granville County, upon statement of facts contained in the case agreed, submitted to the court as a controversy without action, and the court being of the opinion that upon the facts contained in said *Page 26 
agreed statement the deed tendered by the plaintiffs, when delivered, conveys a fee simple title in and to the lands described therein:
"It is therefore considered, ordered and adjudged that upon delivery of said deed the defendant pay to the plaintiffs the sum of $4,000, the same being the purchase price stipulated for said lands, and that upon delivery of said deed the defendant is the owner and holder of title to said lands in fee simple.
"It is agreed that the judgment herein may be rendered and signed in or out of term, in or out of the county. This 1 December, 1937. Clawson L. Williams, Judge of the Superior Court Holding the Courts of the Tenth Judicial District by Exchange."
The defendant excepted and assigned error to the judgment as signed and appealed to the Supreme Court.
The Court being evenly divided in opinion, Devin, J., not sitting, the judgment of the Superior Court is affirmed and stands, according to the uniform practice of appellate courts, as the decision of this case without becoming a precedent in other cases. Seay v. Insurance Co., 208 N.C. 832.
So far as the title in the present action is concerned, the judgment becomes res judicata. Seay v. Insurance Co., 213 N.C. 660.
The judgment of the court below is
Affirmed.